Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated at Supreme Court (Stander, J.). We add only that plaintiffs claim for tortious interference with precontractual business relations lacks merit. There is no evidence that the conduct of defendant Westside Anesthesia Associates of Rochester, LLP was “unlawful” (Quail Ridge Assocs. v Chemical Bank, 162 AD2d 917, 920, lv dismissed 76 NY2d 936). (Appeal from Order of Supreme Court, Monroe County, Stander, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Burns and Gorski, JJ.